DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farkavec et al. (US 2012/0197440) in view of Bauer et al. (US 2016/0129486).
Regarding Claim 1, Farkavec discloses a tool system (Abstract), comprising: a) a crawler (robot 11), comprising: i) a housing sized to fit within an interior of a predefined space (robot 111 including body 1 (housing) and driving units 16 turning tracks sized to fit within conduit 25, Fig. 1, 2 and 7); ii) a motor (driving units 16 turning tracks include electric drive 30 (motor), Fig. 1, 2 and 3); and iii) a propulsion system operatively in communication with the motor (driving units 16 contain a control unit 28, electrical drive 30 (motor) and gearbox 32 transferring driving forces to tracks or wheels, Para.[0045) & Fig. 1, 2 and 3), the propulsion system disposed at least partially about an outer portion of the housing and adapted to engage an inner surface of the interior of the predefined space and propel the crawler along the inner surface (robot 111 includes body 1 (housing) and driving units 16 turning tracks that engage and travel along the interior of conduit 25, Para. [0052] & Fig. 1, 2 and 7); b) a tool interface disposed at a predetermined portion of the crawler (hose 18 (tool interface) engages nozzle 19 along a front portion of body 1 (housing), Fig. 1 and 2); c) a tool operatively in communication with the tool interface and disposed at a predetermined location of the crawler (nozzle
19 (tool) engages hose 18 (tool interface) along a front portion of body 1 (housing), Fig. 1 and 2); and d) a power interface operatively in communication with the motor and the tool (cable 24 (power interface) brings electrical power supply and pressurized air to the pneumatic
cylinders 5 of the robot 111 and provides for communication between the control panel 110 and the robot 111, Para. [0056] & Fig. 1, 2,3 and 7, and, cleaning medium can be supplied from hose 18 integral with an actuator designed using a single pneumatic cylinder and
pressurized air supplied via cable 24 (power interface), Para. [0049], [0056] & Fig. 1, 2, 3 and 7). Farkavec et al. discloses the invention substantially as claimed. However, Farkavec et al. fails to explicitly disclose a motor disposed at least partially within the housing. Bauer et al. teaches a device for cleaning pipes (Para. [0001]) having a motor disposed at least partially within a housing (device 1 includes drive motor 19 within housing 7, Fig. 1 and 2). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Farkavec with the teaching of Bauer et al., doing so would have been to provide a motor within the body of the device and thereby minimize overall size in order to fit within smaller diameter pipes.
Regarding Claim 2, Farkavec et al. as modified discloses the tool system of Claim 1, wherein the propulsion system (20) comprises a plurality of treads (robot 111 includes and driving units 16 turning tracks (treads) that engage and travel along the interior of conduit 25, Para. [0052] & Fig. 1, 2 and 7).
Regarding Claim 3, Farkavec et al. as modified discloses the tool system of Claim 1, wherein the propulsion system comprises a plurality of arms, each arm pivotally connected to the housing (robot 111 includes driving units 16 integral with pivoting first and second arms 14 and 15 connected to box 17 that is firmly attached to the body 1 (housing), Para. [0043} & Fig. 1 and 2), each arm comprising a tread operatively in communication with the motor (first and second arms 14 and 15 integral with driving units 16 turning tracks via electric drive 30 (motor), Para. [0045] & Fig. 1, 2 and 3).
Regarding Claim 4, Farkavec et al. as modified discloses the tool system of Claim 1, wherein the power interface comprises an electrical power interface or a hydraulic power interface (cable 24 (power interface) brings electrical power supply and pressurized air to the pneumatic cylinders 5 of the robot 111 and provides for communication between the control panel 110 and the robot 111, Para. [0056] & Fig. 1, 2, 3 and 7).
Regarding Claim 5, Farkavec et al. as modified discloses the tool system of Claim 1, wherein the predetermined portion of the crawler comprises the outer portion of the housing (robot 111 including body 1 (housing) of predetermined size, Fig. 1 and 7).
Regarding Claim 6, Farkavec et al. as modified discloses the tool system of Claim 5, wherein the predetermined portion of the crawler comprises a portion that is at least partially within a predetermined portion of the crawler (robot 111 including body 1 (housing) of predetermined size including pneumatic cylinders 5 and hose 18 (tool interface), Fig. 1 and 7).
Regarding Claim 7, Farkavec et al. as modified discloses the tool of Claim 1, wherein the tool comprises: a) a first tool adapted to perform a first predefined function (nozzle 19 (first tool) supplies cleaning medium to inside surface of conduit 25, Para. [0042] & Fig. 1 and 2), the first
tool disposed about a first end of the housing (hose 18 (tool interface) engages nozzle 19 (first tool) along a front portion of body 1 (housing), Fig. 1 and 2); and b) a second first tool adapted to perform a second predefined function (video camera 35 (second tool) for inspection of conduit 25 , Para. (0021) & Fig. 1 and 2). Farkavec et al. discloses the invention substantially as claimed. However, Farkavec et al. fails to explicitly disclose wherein the second tool disposed about a second end of the housing opposite the first end of the housing. Bauer et al. teaches a device for cleaning pipes (Para. [0001]) having a second tool disposed about a second end of the housing opposite the first end of the housing (device 1 includes forward directed jet 4a integral with camera 13 (first tool) and opposite rearward directed jets 4b (second tool), Fig. 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Farkavec with the teaching of Bauer et al., to provide a cleaning tool opposite the camera and thereby eliminate the chance that the major portion of the cleaning fluid used does not contact the camera lens inhibiting operator observation.
Regarding Claim 8, Farkavec et al. discloses a method of performing a function using a tool system (robot for cleaning and inspecting conduits, Abstract) comprising a crawler which comprises a housing sized to fit within an interior of a predefined space (robot 111 including body 1 (housing) and driving units 16 turning tracks sized to fit within conduit 25, Fig. 1, 2 and 7), a motor (driving units 16 turning tracks include electric drive 30 (motor), Fig. 1, 2 and 3), and a propulsion system operatively in communication with the motor (driving units 16 contain a control unit 28, electrical drive 30 (motor) and gearbox 32 transferring driving forces to tracks or wheels, Para. [0045] & Fig. 1, 2 and 3) where the propulsion system is disposed at least partially about an outer portion of the housing and adapted to engage an inner surface of the interior of the predefined space and propel the crawler along the inner surface (robot 111 includes body 1 (housing) and driving units 16 turning tracks that engage and travel along the interior of conduit 25, Para. (0052) & Fig. 1, 2 and 7); a tool interface disposed at a predetermined portion of the crawler (hose 18 (tool interface) engages nozzle 19 along a front portion of body 1 (housing), Fig. 1 and 2); a tool operatively in communication with the tool interface and disposed at a predetermined location of the crawler (nozzle 19 (tool) engages hose 18 (tool interface) along a front portion of body 1 (housing), Fig. 1 and 2); and a power interface operatively in communication with the motor and the tool (cable 24 (power interface) brings electrical power supply and pressurized air to the pneumatic cylinders 5 of the robot 111 and provides for communication between the control panel 110 and the robot 111, Para. [0056] & Fig. 1, 2, 3 and 7, and, cleaning medium can be supplied from hose 18 integral with an actuator designed using a single pneumatic cylinder and pressurized air supplied via cable 24 (power interface), Para. [0049], [0056] & Fig. 1, 2, 3 and 7); the method comprising: a) operatively attaching the tool to the tool interface (nozzle 19 (tool) engages hose 18 (tool interface), Fig. 1 and 2), the tool adapted to perform a predetermined function in the interior of the predefined space (nozzle 19 (tool) supplies cleaning medium to inside surface of conduit 25, Para. (0042] & Fig. 1 and 2); b) deploying the tool system (1) within the interior of the predefined space (robot 111 deployed within an interior of conduit 25, Fig. 1, 2 and 4); c) providing power to the tool system (cable 24 (power interface) brings electrical power supply and pressurized air to the pneumatic cylinders 5 of the robot 111 and provides for communication between the control pane! 110 and the robot 111, Para. [0056] & Fig. 1, 2, 3 and 7); d) moving the tool system to a position within the interior of the predefined space where the predetermined function is
to occur (driving units 16 contain a control unit 28, electrical drive 30 (motor) and gearbox 32 transferring driving forces to tracks or, wheels (to position robot 111 within conduit 25), Para. [0045] & Fig. 1, 2 and 3); and e) using the tool to perform the predetermined function at the position within the interior of the predefined space where the predetermined function is to occur (nozzle 19 (tool) supplies cleaning medium to inside surface of conduit 25, Para. [0042] & Fig. 1 and 2). Farkavec et al. discloses the invention substantially as claimed. However, Farkavec et al. fails to explicitly disclose a motor disposed at least partially within the housing. Bauer et al. teaches a device for cleaning pipes (Para. [0001]) having a motor disposed at least partially within a housing (device 1 includes drive motor 19 within housing 7, Fig. 1 and 2). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Farkavec with the teaching of Bauer et al., doing so would have been to provide a motor within the body of the device and thereby minimize overall size in order to fit within smaller diameter pipes.
Regarding Claim 9, Farkavec as modified discloses the method of performing a function using a tool system of Claim 8, wherein the tool interface comprises first tool interface and a second tool interface (robot 111 includes hose 18 (tool interface) and aperture in headlight
36 (second tool interface) for camera 35, Fig. 1 and 2) and the tool comprises a first tool adapted to perform a first predefined function (nozzle 19 (first tool) supplies cleaning medium to inside surface of conduit 25, Para. (0042) & Fig. 1 and 2), the first tool disposed about a first end of the housing and operatively in communication with the first too! interface (nozzle 19 (first tool) engages hose 18 (first tool interface) along a front portion of body 1 (housing), Fig. 1 and 2) and a second tool! adapted to perform a second predefined function (video camera 35 (second tool) allows for inspection of conduit 25 , Para. [0021] & Fig. 1 and 2), the second tool operatively in communication with the second tool interface (camera 35 integral with aperture in headlight 36 (second tool interface), Fig. 1 and 2), wherein: a) for the first tool (nozzle 19 (first tool), Fig. 1 and 2), i) moving the tool system to a position within the interior of the predefined
space where the predetermined function is to occur further comprises moving the tool system to a position within the space to be cleaned where the first function is to occur (robot 111 includes driving units 16 to position nozzle 19 (first too!) and supply cleaning medium to inside surface of conduit 25, Para. [0042] & Fig. 1 and 2); and ii) using the tool to perform the predetermined function further comprises using the first tool to perform the first function within the interior of the space where the first function is to occur (robot 111 includes driving units 16 to position nozzle 19 (first tool) and supply cleaning medium to inside surface of conduit 25, Para. [0042] & Fig. 1 and 2); and b) further second tool (camera 35 (second tool), Fig. 1 and 2), i) moving the too! system to a position within the interior of the predefined space where the predetermined function is to occur further comprises moving the tool system to a position within the space
where the second function is to occur (robot 111 includes driving units 16 to position camera 35 (second tool) for inspection of conduit 25, Para. [0021] & Fig. 1 and 2); and ii) using the tool to perform the predetermined function further comprises using the second tool to perform the second function within the interior of the space where the second function is to occur (robot 111 includes driving units 16 to position camera 35 (second tool) for inspection of conduit 25 , Para. [0021] & Fig. 1 and 2). Farkavec et al. discloses the invention substantially as claimed. However, Farkavec et al. fails to explicitly disclose the second tool disposed about a second end of the housing opposite the first end of the housing. Bauer et al. teaches a device for cleaning pipes (the present invention relates to a device for cleaning pipes, Para. [0001]) having a second tool disposed about a second end of the housing opposite the first end of the housing (device 1 includes forward directed jet 4a integral with camera 13 (first tool) and opposite rearward directed jets 4b (second tool), Fig. 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Farkavec with the teaching of Bauer, since it would have been to provide a cleaning tool opposite the camera and thereby eliminate the chance that the major portion of the cleaning fluid used does not contact the camera lens inhibiting operator observation.
Regarding Claim 10, Farkavec et al. as modified discloses the method of performing a function using a tool system (1) of Claim 9, wherein the first function comprises a cleaning function (nozzle 19 (tool) supplies cleaning medium to inside surface of conduit 25, Para. [0042] & Fig.
1 and 2) and the second function comprises an inspection function (video camera 35 (second tool) for inspection of conduit 25, Para. (0021) & Fig. 1 and 2).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farkavec et al. (US 2012/0197440) in view of Bauer et al. (US 2016/0129486) and Langley et al. (US 2013/0014598).
Regarding Claim 11, Farkavec et al. discloses the method of performing a function using a tool system of Claim 10, but Farkavec fails to explicitly disclose wherein the first function and the second function are to be performed in one pass of the tool system within the interior. Langley teaches a pipeline internal field joint cleaning, coating and inspection robot (Abstract) having a first function and a second function that are to be performed in one pass of a tool system within an interior (a robot-based system for locating, cleaning, and repairing holidays within coated pipe, a robotic train will be placed in the pipeline that will perform all the functions of holiday location, cleaning/preparation of the surface containing the holiday, and repair thereof, in a single pass through the pipeline, Para. [0022)). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Farkavec with the teaching of Langley, to provide a cleaning and inspection tool that is proficient with only one pass through a pipeline and thereby minimize pipeline system downtime in order to reduce maintenance cost.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/            Primary Examiner, Art Unit 3678